UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 17, 2010 CENTERLINE HOLDING COMPANY (Exact Name of Registrant as Specified in Charter) Delaware (State or other Jurisdiction of Incorporation) 1-13237 13-3949418 (Commission File Number) (IRS Employer Identification Number) 625 Madison Avenue, New York, NY 10022 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (212) 317-5700 Not Applicable (Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 17, 2010, Centerline Holding Company (the “Registrant”) released a press release announcing the Registrant’s financial results for the second quarter and six months ended June 30, 2010. The Registrant’s financial results press release and financial overview presentation are now available in the “Investor Relations” of the Registrant’s website at http://ir.centerline.com.A copy of the press release and the financial overview presentation are attached to this Current Report as Exhibit 99.1 and Exhibit 99.2, respectively, and incorporated herein by reference. The information included in this Current Report, including the information included in Exhibit 99.1 and Exhibit 99.2 attached hereto, is intended to be furnished pursuant to “Item 2.02. Disclosure of Results of Operations and Financial Condition” and not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended (“Securities Act”) or the Exchange Act, or otherwise subject to the liabilities of that Section or Sections 11 and 12 (a) (2) of the Securities Act. Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibits (a). Financial Statements Not Applicable (b). Pro Forma Financial Information Not Applicable (c). Exhibits 99.1 Press Release dated August 17, 2010, “Centerline Holding Company Reports Second Quarter 2010 Financial Results” 99.2 Financial Overview Presentation SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Centerline Holding Company (Registrant) BY: /s/ Robert L. Levy Robert L. Levy President, Chief Financial Officer and Chief Operating Officer (Principal Financial Officer and Principal Executive Officer) August 17, 2010
